FIRST AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS FIRST AMENDMENT dated as of December 5, 2013, to the Distribution Agreement, dated as of June 28. 2013 (the "Agreement"), is entered into by and between ADVISORS SERIES TRUST, a Delaware business trust, (the "Trust") on behalf of its series, the SEMPER CAPITAL FUNDS (the "Fund") and QUASAR DISTRIBUTORS, LLC, a Delaware limited liability corporation (the “Distributor”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to add the Semper Short Duration Fund; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST QUASAR DISTRIBUTORS, LLC By: /s/ Douglas G. Hess By: /s/ James R. Schoenike Printed Name: Douglas G Hess Printed Name: James R. Schoenike Title: President Title: President 1 Amended Exhibit A to the Distribution Agreement Fund Names Separate Series of Advisor’s Series Trust Name of Series Date Added Semper MBS Total Return Fund on or after June 28, 2013 Semper Short Duration Fund on or after December 5, 2013 2
